Citation Nr: 1750112	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected major depressive disorder.

 2.  Entitlement to service connection for liver disease, to include the necessity of a liver transplant, to include as secondary to alcohol dependence.


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which-in pertinent part denied service connection for liver disease, to include necessity of a liver transplant.

In May 2014, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims file.

In a decision dated in March 2015, the Board denied the Veteran's claim of entitlement to service connection for liver disease, to include necessity of a liver transplant.  In a June 2015 joint motion for partial remand (JMPR), the Court of Appeals for Veterans Claims (Court) vacated the Board's decision in part and remanded the case to the Board, noting that the Veteran had also claimed service connection for alcohol dependence which had not been addressed by the Board.

Pursuant to the Court's remand, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the August 2015 remand, the Board directed that the Veteran undergo an examination, pending his physical ability to report, and for a medical opinion on whether there is at least a 50-percent probability that the Veteran's alcohol dependence, now in remission, was caused or aggravated by his service-connected major depressive disorder.  An opinion was also requested on whether there is at least a 50-percent probability that the Veteran's liver disease is caused or aggravated by his alcohol dependence. 

The August 2016 VA examination report reflects that the Veteran was physically unable to report for an examination, so an examiner conducted a medical review of the claims file.  The clinical psychologist who reviewed the file opined that there was not at least a 50-percent probability that the Veteran's alcohol dependence was caused or aggravated by his service-connected major depressive disorder.  (08/31/2016 VBMS-C&P Exam-DBQ Opinion)  The examiner noted that she reviewed the claims file and the Veteran's records as part of arriving at an opinion.  The Board notes, however, that the VA examiner did not reference or comment on the two positive nexus opinions submitted by a private examiner who examined and assessed the Veteran.  (See 01/22/2014 VBMS-Medical Treatment-Non-Government Facility; 07/08/2015 VBMS-Email Correspondence)  Hence, the Board deems the examination report as inadequate for appellate review purposes, and an addendum is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to the psychologist who conducted the August 2016 medical nexus review of the file.  Ask the examiner to provide an addendum to the August 2016 examination report that addresses the January 2014 and July 2015 findings and opinions of  R.B., PhD.  The VA examiner must indicate agreement or disagreement with the findings of Dr. B, along with an explanation and reasons for any agreement or disagreement.

If the examiner who conducted the August 2016 medical nexus review is no longer available, document the unavailability and refer the claims file to an equally qualified examiner.

2.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  Then, if all is in order, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




